                                                                                                              FILED
AO 245B (CASD Rev.     1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT Co                                    ERK . U .S. OJSTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                       SOUTHERN OISTRtCT OF CAUFORNIJ.
                                                                                                BY                         OF.OUTY
             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINA                           E
                                  v.                               (For Offenses Committed On or After November I, 1987)


             LUCIANA ROJAS-CHAVEZ (1)                                 Case Number:        l 9CR0502-CAB

                                                                   SCOTI PACIOR
                                                                    Defendant's Anomey
USM Number                        73585298
0 -
THE DEFENDANT:
~    pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

0    was found guilty on count(s)
    after a olea of not guiJtv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
18 USC 1544                        MISUSE OF PASSPORT                                                                  I




     The defendant is sentenced as provided in pages 2 through               2           of this j udgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)                                                 is         dismissed on the motion of the United States.

      Assessment : $100.00 - Waived



0     NT A Assessment*: $
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~     No fine                 0 Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. Cathy Ann Bencivengo
                                                                    UNITED STATES DISTRICT JUDGE
AO 2458 (CASO Rev . l/ l9) Judgment in a Criminal Case

DEFENDANT:                   LUCIANA ROJAS-CHA YEZ ( l )                                           Judgment - Page 2of2
CA SE NUMB ER:               l 9CR0502-C AB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (74 DAYS).




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       D     at                              A.M.              on
       0     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Offi ce.

                                                        RETURN

 l have executed this judgment as follows:

       D..:ft:ndant dclivcn:d on                                          to

 at                                          with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                       By                   DEPUTY UNITED ST ATES MARSHAL
II


                                                                                                        l 9CR0502-CAB
